TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00314-CV


In re Ford Motor Company





ORIGINAL PROCEEDING FROM TRAVIS COUNTY 



PER CURIAM

	Relator Ford Motor Company has filed a petition for writ of mandamus and a motion
for temporary relief asking this Court to stay certain proceedings at the Motor Vehicle Board of the
Texas Department of Transportation.  We overrule the motion for temporary relief and deny the
petition for writ of mandamus.  Tex. R. App. P. 52.8(a).

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Filed:   May 31, 2002

Do Not Publish